NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50412

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00168-SJO

 v.
                                                MEMORANDUM*
JOSHUA DAVID FINK, a.k.a. David
Joshua Fink, a.k.a. Wolverine,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Joshua David Fink appeals from the district court’s judgment and challenges

the concurrent 63-month sentences imposed following his guilty-plea convictions

for being a felon in possession of firearms and ammunition, in violation of 18

U.S.C. § 922(g)(1), and possession of an unregistered firearm, in violation of 26


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 5861(d). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Fink contends that the district court procedurally erred by failing to provide

an adequate explanation for its rejection of Fink’s argument that his criminal

history category overrepresented the seriousness of his criminal history. Because

Fink raises this contention for the first time on appeal, we review for plain error.

See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The

district court expressly discussed Fink’s argument regarding his criminal history

category and ultimately determined that a downward variance was not warranted

because the circumstances of Fink’s crimes of conviction demonstrated that he

posed a danger to the public. The record as a whole reflects the basis for the

district court’s determination, and the district court did not plainly err in its

explanation. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc) (“[A]dequate explanation in some cases may also be inferred from the PSR

or the record as a whole.”).

      AFFIRMED.




                                            2                                       16-50412